Citation Nr: 0000357	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-33 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in June 1993.  The veteran did not appeal the decision and 
it became final.  

2.  The veteran has submitted evidence of a back injury in 
service, which must be considered in order to fairly decide 
the merits of the claim.  

3.  Competent evidence linking the current back disorder to 
the injury in service is not of record.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a back 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1999).

2.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained a back injury in 
service and that he has a current back disorder for which he 
should be service connected.  

I.  New and Material

In the June 1993 rating decision, the RO denied service 
connection for a back disorder, to include lumboparavertebral 
myositis secondary to back strain.  The evidence before the 
RO at that time included the veteran's application, service 
medical records, a VA examination report and VA outpatient 
treatment records.

In the June 1993 rating decision, the RO stated that service 
connection for a back disorder was not warranted, as the 
service medical records were silent to a back injury.  The 
rating board specifically noted that although the veteran 
reported recurrent back pain at the separation examination, 
the medical examination done on the same day was within 
normal limits.  

In essence, the RO had determined that the veteran had not 
brought forth evidence of an inservice back injury.  Thus, 
service connection was not warranted.  The veteran did not 
appeal the denial of service connection for a back disorder, 
and the decision became final.  A final decision may be 
reopened upon the submission of new and material evidence.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

Evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the June 1993 
rating decision.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 1991).  Id.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim, VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Id.  Third, if the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.  

The veteran has brought forth evidence of an in service back 
injury.  He has presented 10 lay statements from other 
military personnel who witnessed his back injury.  Nine of 
the ten lay persons wrote that they were with the veteran 
during Desert Shield/Desert Storm and the liberation of 
Kuwait.  They indicated that the veteran suffered a back 
injury between approximately December 1990 to March 1991.  
Nine of the ten lay persons stated that during this period 
the veteran attended numerous appointments at a nearby 
medical facility.  A Major from the United States Army 
Reserves (USAR) wrote that the veteran was a member of the 
276th Maintenance Company during Desert Storm.  He indicated 
that during the period of the Gulf War the veteran suffered a 
back injury and was treated at the first available medical 
facility.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  In reaching the decision, this Board 
Member will consider the evidentiary defects that existed at 
the time of the prior denial and the reasons for the prior 
denial.  The Board has determined that the veteran has 
presented new and material evidence to reopen the claim for 
service connection for a back disorder.  Specifically, the 
veteran has brought forth evidence of an in service back 
injury.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (1991).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Each disabling condition shown 
by a veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).

The Board finds that the evidence in this case is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It must be remembered that 
at the time of the prior denial, the RO had denied service 
connection for a back disorder because of his failure to 
bring forth evidence of a back injury in service.  The 
veteran has presented a new factual basis for considering the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Thus, the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a).  See Winters, 12 Vet. App. at 
206.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

II.  Well Groundedness

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1999). 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's claim for service connection for a back 
disorder is not well grounded.  The veteran and his lay 
witnesses are competent to allege that he had a back injury 
in service.  However, there is no competent evidence of a 
nexus between the inservice back injury and his current back 
disorder.  The January 1999 supplemental statement of case 
informed the veteran that there was no competent evidence 
linking his inservice back injury and his current back 
disorder.  The veteran is not competent to relate the post 
service diagnosis to the inservice injury.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

As there is no competent evidence linking the veteran's 
current back disorder to his inservice injury the claim is 
not well grounded and is denied.


ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted.  Service connection for a back 
disorder is denied.  




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

